                IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION

TONY STEWART,                     §
                                  §
           Petitioner,            §
                                  §
VS.                               §   No. 4:18-CV-955-Y
                                  §
ERIC D. WILSON, Warden,           §
FMC-Fort Worth,                   §
                                  §
           Respondent.            §


                         OPINION AND ORDER

      Before the Court is petitioner Tony Stewart’s petition for a

writ of habeas corpus filed under 28 U.S.C. § 2241. After having

considered the petition and relief sought by Petitioner, the Court

has concluded that the petition should be dismissed as moot.


                I.   FACTUAL AND PROCEDURAL HISTORY

      Petitioner is confined pursuant to his 2009 conviction in the

Western District of Tennessee for conspiracy to distribute over 50

grams of methamphetamine. (Redacted J., United States v. Stewart,

Case No. 1:08-cr-10049-JDB, doc. 193.) By way of this petition,

Petitioner challenges a 2017 disciplinary proceeding conducted at

FMC-Fort Worth, and the resultant sanctions, including the loss of

41 days of accrued good conduct time. (Pet. 2, doc. 1.)


                            II.   DISCUSSION

      Petitioner was charged in Incident Report No. 2967907 with

refusing to provide a urine sample, a code 110 violation. (Resp’t’s
App. 2, doc. 10.) Following a disciplinary hearing on April 20,

2017, the disciplinary hearing officer (DHO) found Petitioner in

violation of the prohibited act. (Id.) Petitioner appealed the

DHO’s decision based on a medical condition                that inhibits his

ability to urinate standing up, to no avail. He claims that he is

actually innocent of the violation.

      Respondent has provided the declaration of Alisha Gallagher,

an “honors attorney” for the Bureau of Prisons (BOP), confirming

that, based on Petitioner’s allegations in this habeas petition,

the BOP has reexamined the disciplinary proceeding, withdrawn the

sanctions, restored Petitioner’s good conduct time, and expunged

the   incident   report   from    his       prison   record.   (Id.   at   2-3.)

Respondent asserts that the petition has, thus, been rendered moot.

(Resp’t’s Resp. 2-3, doc. 8.) The Court agrees. As there is no

longer any relief for the Court to award, the petition is rendered

moot and should be dismissed.


                           III.    CONCLUSION

      For the reasons discussed, the Court DISMISSES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

as moot.

      SIGNED June 17, 2019.

                                             ____________________________
                                             TERRY R. MEANS
                                             UNITED STATES DISTRICT JUDGE



                                        2
